Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the tapered limitations at the end of the independent claim, which is best shown in Applicant’s Fig. 7D, wherein the core wall 704 is surrounded by an exterior tapered wall, which forms an upwardly tapered coolant inlet plenum. 	The closest prior art for this tapered limitation is considered to be Guidez (9-page NPL reference in the file 1/13/22), which teaches a core cover plug (CCP) with a tapered shape (page 107); however, typically CCPs are located above the core, not surrounding it. Additionally, Guidez’ CCPs are single-walled and do not appear to be necessarily adaptable to forming an outer tapered wall of a double-walled core coolant inlet structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646